DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/380430, attorney docket 165724/411598-03572. Application is assigned an effective filing date of 8/20/2018 based on Korean application 10-2018-0096831 filing date, and applicant is Samsung Display Co., LTD.  . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/21/2021 has been entered. Subsequent the office action dated 7/28/21, applicant has amended claims 1, 9, 17 and 25.  Claims 1-7, 9-15, 17-23, 25-27 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s argument have been fully considered and are discussed below. Applicant has amended independent claims 1, 9, 17 and 25 to include the limitation that “a surface of the protruding portion that contacts the display substrate does not overlap the display area in a plan view.” Applicant argues it would not have been obvious to combine Kang, which teaches a protruding portion in contact with the display area, with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-13, 15, 17-21, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2010/0021829) in view of Nishikawa (U.S. 2003/0180474) and Kawato et al (U. S. 2015/0114297).

As for claim 1,
Kang teaches in figures 4 and 8, a mask assembly comprising:  
5a mask frame (40); and 
a mask (31) on the mask frame and having at least one opening 34G, wherein the mask comprises: 
a mask body portion having the at least one opening (34G); and a protruding portion arranged to surround the at least one opening (upper portion at 38 in figure 7) and 10comprising an inner surface (curved surface) defining the at least one opening, the protruding portion protruding from the mask body portion and configured to protrude toward a display substrate (10) and contact the display substrate (shown in figure 8, sealing the opening to prevent deposition on the masked areas), 
Kang does not teach that an opening of the at least one openings is configured to pass a deposition material therethrough to be deposited in an entire display area of a display panel, the display area including a light emitting portion comprising a plurality of pixels areas, and wherein the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel defining layer which covers the entire display area and wherein a surface of the protruding portion that contacts the display substrate does not overlap the display area in a plan view.

It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050], and one skilled would use the mask of Kang to prevent a blocked-off portion of the mask from touching the spacer that surrounds a display area and prevent small fragments (and fragments of the spacer) and out-gassing from have a negative influence on the organic film. Kang [0015]. Kang teaches that the mask configuration could be used to deposit the upper electrode, which would be the cathode of Nishikawa.  In addition, Kawato teaches that a mask design can be used for a fine mask for a single pixel or subpixel, or an open mask that exposes an entire display area. Kawato [0062], so one skilled would be motivated to apply the innovations from the fine mask of  Kang to an open mask.   One skilled in the art would have combined these elements with a reasonable expectation of success.
  
As for claim 2,
Kang in view of Nishikawa makes obvious the mask assembly of claim 1, and makes obvious a distance between the mask body portion and the display substrate in a state in which the protruding portion contacts the display substrate is greater than or equal to about 30 um (Kang teaches around 25um but less than half of the thickness of the mask [0075]), 
a thickness of the mask body portion is less than or equal to 70 um (if the thickness of the protrusion is less than half the mask body thickness, then Kang makes obvious a mask thickness greater than or equal to 50nm).

As for claim 203,
Kang in view of Nishikawa makes obvious the mask assembly of claim 1, and Kang teaches a thickness of a portion of the protruding portion decreases along a first direction toward a center of the at least one opening. (figure 8 shows a curved surface getting thinner toward the opening.)  

As for claim 4,
Kang in view of Nishikawa makes obvious the mask assembly of claim 3, and Kang teaches the inner surface of the protruding portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
  
As for claim 5,


As for claim 7, 
Kang in view of Nishikawa makes obvious the mask assembly of claim 3, and Kang teaches the inner surface of the protruding portion is curved.  (Curved surface shown in figure 8).
  
As for claim 9,
Kang teaches in figures 4 and 8 an apparatus for manufacturing a display apparatus, 
the apparatus comprising: 
a chamber in which a display substrate is configured to be arranged (not shown, [0068]);  
15a mask assembly (40+30 shown in figure 4) in the chamber to face the display substrate (not shown, [0068]); and 
a source unit in the chamber and configured to supply a deposition material to the display substrate by passing the deposition material through the mask assembly (not shown, [0068]), 
wherein the mask assembly comprises:

wherein the mask comprises: 
a mask body portion having the at least one opening (Upper portion of mask); 
and a protruding portion (extending portion contacting the display substrate, formed by etching indentions, 38) arranged to surround the at least one opening and comprising an inner surface (curved surface) defining the at least one opening, 
the protruding portion 25protruding from the mask body portion and configured to protrude toward the display substrate and contact the display substrate (shown in figure 9), 
Kang does not teach a mask opening that is configured to pass a deposition material therethrough to be deposited in an entire display area of a display panel the display area including a light emitting portion comprising a plurality of pixels, and wherein the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel defining laver which covers the entire display area  and wherein a surface of the protruding portion that contacts the display substrate does not overlap the display area in a plan view.
However, Nishikawa teaches in figures 3 and 4, a mask with an opening  configured to pass a deposition material therethrough to be deposited in an entire display area of a display panel a light emitting portion comprising a plurality of pixels (2A comprises multiple 2B pixels [0051]), that is, one that can be used for an entire display (2A, [0050]), and Nishikawa teaches an opening (2A)  configured to pass a deposition material to a  single pixel of a display (2B, [0051]).  (It is inherent that the contact area of 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050], and one skilled would use the mask of Kang to prevent a blocked-off portion of the mask from touching the spacer that surrounds a display area and prevent small fragments (and fragments of the spacer) and out-gassing from have a negative influence on the organic film. Kang [0015]. Kang teaches that the mask configuration could be used to deposit the upper electrode, which would be the cathode of Nishikawa.  In addition, Kawato teaches that a mask design can be used for a fine mask for a single pixel or subpixel, or an open mask that exposes an entire display area. Kawato [0062], so one skilled would be motivated to apply the innovations from the fine mask of  Kang to an open mask.   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Kang in view of Nishikawa makes obvious the apparatus of claim 9, and makes obvious a distance between the mask body portion and the display substrate in a state in which the protruding portion contacts the display substrate is greater than or equal to about 30 um. (Kang teaches around 25um but less than half of the thickness of the mask [0075]). 


As for claim 11,
Kang in view of Nishikawa makes obvious the apparatus of claim 9, and Kang teaches a thickness of a portion of the protruding portion decreases along a first direction toward a center of the at least one opening.  (figure 8 shows a curved surface getting thinner toward the opening.)

As for claim 12,
Kang in view of Nishikawa makes obvious the apparatus of claim 11, and Kang teaches the inner surface of the protruding 10portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
 
As for claim 13,
Kang in view of Nishikawa makes obvious the apparatus of claim 12, and Kang teaches an inclination of the inner surface of the protruding portion decreases toward a center of the at least one opening. (figure 8 shows a curved surface getting thinner toward the opening.)  
  
As for claim 15,


As for claim 16,
Kang in view of Nishikawa makes obvious the apparatus of claim 9, and in the combination, Nishikawa teaches the protruding portion is arranged 10at a boundary of a pixel-defining layer of the display substrate. (shown as hatched lines in figures 3 and 4).

As for claim 2517,
Kang makes obvious in paragraphs [0068-0074] a method of manufacturing a display apparatus, the method comprising: 
arranging a display substrate and a mask assembly in a chamber; aligning the display substrate and the mask assembly with each other; and depositing a deposition material from a source unit on the display substrate by passing the deposition material through the mask assembly, -28-1165724 ([0068])
wherein the mask assembly comprises: 
a mask frame (40); and a mask (30) on the mask frame and having at least one opening (36G), 5wherein the mask comprises: 
a mask body portion having the at least one opening (Upper portion of mask); 
and a protruding portion (extending portion contacting the display substrate, formed by etching indentions, 38) arranged to surround the at least one opening and comprising an inner surface (curved surface) defining the at least one opening, 

Kang does not teach that the deposition material passes through an opening of the at least one opening which is configured to be deposited in an entire display area of a display panel, the display area including a light emitting portion comprising a plurality of pixels, and wherein the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel defining layer which covers the entire display area  and wherein a surface of the protruding portion that contacts the display substrate does not overlap the display area in a plan view.
However, Nishikawa teaches in figures 3 and 4, the deposition material passes through an opening (2A) of the at least one openings which is configured to be deposited in an entire display area of a display panel ([0050]), the display area including a light emitting portion comprising a plurality of pixels (2A comprises multiple 2B pixels [0051]) , and wherein the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel defining layer which covers the entire display area.(It is inherent that the contact area of the mask is between the display area and an outermost edge of a pixel defining layer which covers the entire display area. Because the mask exposes the entire display, it must contact outside the area).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050], and one skilled would 

As for claim 18,
Kang in view of Nishikawa makes obvious the method of claim 17, and Kang makes obvious a distance between the mask body portion and the display substrate in a state in which the protruding portion contacts the display substrate is greater than or equal to about 30 um.  (Kang teaches around 25um but less than half of the thickness of the mask [0075]).
Kang teaches a thickness of the mask body portion is less than or equal to 70 um (if the thickness of the protrusion is less than half the mask body thickness, then Kang makes obvious a mask thickness greater than or equal to 50nm) 
 
As for claim 19, 
Kang in view of Nishikawa makes obvious the method of claim 17, and Kang teaches a thickness of a portion of the protruding portion decreases along a first 
  
As for claim 2020, 
Kang in view of Nishikawa makes obvious the method of claim 19, and Kang teaches the inner surface of the protruding portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
 
As for claim 21,
Kang in view of Nishikawa makes obvious the method of claim 20, and Kang teaches an inclination of the inner surface of the protruding portion decreases toward the center of the at least one opening.  (figure 8 shows a curved surface getting thinner toward the opening.)  

As for claim 23,
Kang in view of Nishikawa makes obvious the method of claim 19, and Kang teaches that the inner surface of the protruding portion is curved to have an arc shape in a plane extending in a thickness direction of the mask.   (Curved surface shown in figure 9).

As for claim 25,
Kang teaches in paragraphs [0068-0074] a method of manufacturing a display apparatus, the method comprising: 

10aligning the display substrate and the mask assembly with each other and depositing a deposition material from a source unit on a pixel defining layer of the display substrate by passing the deposition material through the mask assembly, ([0068]),
and depositing a deposition material from a source unit (deposition source [0068]) on a pixel defining layer (emission region) of the display substrate by passing the deposition material through the mask assembly ([0068]), wherein a first area where the deposition material is deposited on the display substrate is located within a second area (display area) where the pixel-defining layer is arranged on 15the display substrate (zones outside the pixels).
Kang does not teach that the deposition material passes through an opening of the at least one opening is deposited in an entire display area of a display panel, the display area including a plurality of pixels, and wherein the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel defining layer which covers the entire display area  and wherein a surface of the protruding portion that contacts the display substrate does not overlap the display area in a plan view.

and the protruding portion contacts the display substrate between the display area and an outermost edge of a pixel-defining layer, which covers the entire display area (It is inherent that the contact area of the mask is between the display area and an outermost edge of a pixel-defining layer, which covers the entire display area. Because the mask exposes the entire display, it must contact outside the area)
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050], and one skilled would use the mask of Kang to prevent a blocked-off portion of the mask from touching the spacer that surrounds a display area and prevent small fragments (and fragments of the spacer) and out-gassing from have a negative influence on the organic film. Kang [0015]. Kang teaches that the mask configuration could be used to deposit the upper electrode, which would be the cathode of Nishikawa.  In addition, Kawato teaches that a mask design can be used for a fine mask for a single pixel or subpixel, or an open mask that exposes an entire display area. Kawato [0062], so one skilled would be motivated to apply the innovations from the fine mask of  Kang to an open mask.   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 26,
Kang in view of Nishikawa makes obvious method of claim 25, and Kang teaches the mask assembly comprises: 
a mask frame (40); and the mask (30) on the mask frame and having at the least one opening (36G), 5wherein the mask comprises: 
a mask body portion having the at least one opening (upper portion of mask); 
the protruding portion 25protruding from the mask body portion and configured to protrude toward the display substrate and contact the display substrate (shown in figure 8). 

As for claim 27,
Kang in view of Nishikawa makes obvious the method of claim 26, and Kang teaches the protruding portion is arranged between the first area and the second area. (protruding portion covers the non-indented portion).

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nishikawa and Kawato, in further view of Miyadera et al. (U.S. 2018/0053894).

As for claims 6, 14 and 22,
Kang in view of Nishikawa and Kawato makes obvious the mask assembly of claim 4, the apparatus of claim 12, or the method of claim 21, but the suggested combination does not teach an inclination angle of the inner surface of the protruding 
However, Miyadera teaches in figures 25a-25f and table 2, a mask opening with an inclination angle of the inner surface of the protruding portion is greater than or equal to about 40 degrees and less than or equal to about 60 degrees. (embodiments range from 45 degrees (example 3) to 60 degrees (example 1).  
It would have been obvious to one skilled in the art at the effective filing date of this application to select an incline in the range taught by Miyadera because one skilled would design the inclination to balance the durability of the edge of the opening with the ability of the edge to suppress the shadow effect during deposition.  Miyadera [0013, 0055, 0134, 0135]. One skilled in the art would have formed the incline of Kang at 40-60 degrees with a reasonable expectation of success.

Conclusion
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893